Name: Commission Regulation (EEC) No 2544/92 of 28 August 1992 on arrangement for imports into the Community of certain textile products (category 1) originating in Indonesia
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade
 Date Published: nan

 No L 254/62 Official Journal of the European Communities 1 . 9 . 92 COMMISSION REGULATION (EEC) No 2544/92 of 28 August 1992 on arrangements for imports into the Community of certain textile products (category 1) originating in Indonesia Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1 539/92 (2), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in Indonesia and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 1 ) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in Article 11 (2) ; Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 6 August 1992, Indonesia was noti ­ fied of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Indonesia for a provisional period of three months to limit its exports to the Community of products falling within category 1 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from Indo ­ nesia to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3. All quantities of products shipped from Indonesia to the Community on or after 6 August 1992 and released for free circulation shall be deducted from the quantita ­ tive limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of this Regulation . Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 : Whereas the products in question exported from Indo ­ nesia between 6 August 1992 and the date of entry into force of this Regulation must be set off against the quan ­ titative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Indonesia before the date of entry into force of this Regu ­ lation : Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 163, 1 . 6. 1992, p. 9 . It shall apply until 5 November 1992. 1 . 9. 92 Official Journal of the European Communities No L 254/63 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1992. For the Commission Karel VAN MIERT Member of the Commission No L 254/64 Official Journal of the European Communities I. 9 . 92 ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 6 August to 5 November 1992 Indonesia1 5204 11 00 5204 19 00 Cotton yarn, not put up for retail sale tonnes D F I BNL UK IRL DK GR E P EEC 849 132 153 257 268 6 22 39 46 9 1 781 5205 1 1 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00